cv5-566                                                             



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00566-CV





Jasper Hardin, Appellant


v.


Martin Ed Thornton, Malcom Wilkes, and Charles Lynch, Appellees





FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT

NO. 24,644, HONORABLE CHARLES E. LANCE, JUDGE PRESIDING





PER CURIAM


		We will dismiss this case for want of jurisdiction because Jasper Hardin did not
perfect his appeal properly or timely.  
		Mr. Hardin defectively attempted to perfect his appeal by filing an affidavit of
inability to pay costs.  He filed an affidavit, but failed to give notice of the filing of his affidavit
to the opposing party as required by rule.  See Tex. R. App. P. 40(a)(3)(B).  The rule provides
that, if the appellant fails to give the proper notice, he "shall not be entitled to prosecute the
appeal without paying the costs or giving security therefor."  Tex. R. App. P. 40(a)(3)(B).  The
clerk of this Court reminded Mr. Hardin of this rule and gave him the opportunity to show in a
supplemental transcript that he had complied with the rule in filing his affidavit of inability.  The
clerk gave him the alternative of prosecuting his appeal by paying costs or giving security.  Mr.
Hardin responded by filing a new affidavit of inability, this time giving the proper notice.  This
new affidavit was filed three weeks after the deadline and was untimely.  Mr. Hardin has not
attempted to perfect his appeal in any other manner.  He has filed no such deposit or bond.  He
has thus failed to amend his defective perfection.  We therefore have no jurisdiction over his
appeal. (1)

		We dismiss the appeal for want of jurisdiction.  We accordingly dismiss Hardin's
pending motions for extensions of time to file the transcript and appellant's brief, as well as the
amended motion for extensions of those time periods.


Before Justices Powers, Jones and B. A. Smith
Dismissed for Want of Jurisdiction
Filed:   March 20, 1996
Do Not Publish
1.        We note as an aside that Mr. Hardin's brief recapitulates his trial-court complaints, but
does not complain about any specific action taken by the trial court.  His failure to assert error
would give this Court nothing to review were we able to reach the merits.